        Case 1:19-cv-02202-ALC-JLC Document 45 Filed 07/01/20 Page 1 of 2



UNITED STATES DISTRICT COURT                                                                7/1/2020
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
HYUK JIN SEO, individually and on behalf :
of all others similarly situated,                              :
                                                               :   ORDER
                           Plaintiff,                          :
                                                               :   19-CV-2202 (ALC) (JLC)
                  - against -                                  :
                                                               :
I.P.T. NAME AND DESIGN INC., et al.,                           :
                                                               :
                           Defendants.                         :
---------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        By Order dated May 15, 2020 (Dkt. No. 43), the parties were directed to

submit their settlement agreement and related fairness materials no later than

June 15, 2020, and to address their submission to Judge Carter unless they

consented to my jurisdiction by filing a consent form. On June 30, 2020, two weeks

past the court deadline and without any request for an extension, the parties

submitted their settlement agreement, fairness letter, and stipulation of dismissal,

and directed all of those submissions to my attention. However, the parties have

not filed a consent to magistrate judge jurisdiction form pursuant to 28 U.S.C.

636(c). If the parties wish to have me review their settlement papers, they should

submit a consent form, which is available on the Court’s website, no later than

July 10. Otherwise, the Court will bring the matter to Judge Carter’s attention as

the assigned district judge in the case.
      Case 1:19-cv-02202-ALC-JLC Document 45 Filed 07/01/20 Page 2 of 2



      Finally, in light of the settlement, the status conference scheduled for

July 20, 2020 at 11:00 a.m. is adjourned sine die.

      SO ORDERED.

Dated: July 1, 2020
       New York, New York
